Case 1:19-cv-03452-LGS Document 107 Filed 09/13/19 Page 1 of 2



                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC #:
                                                   DATE FILED: 09/13/2019


                      So Ordered.

                      Dated: September 13, 2019
                             New York, New York
Case 1:19-cv-03452-LGS Document 107 Filed 09/13/19 Page 2 of 2
